t c memo united_states tax_court estate of george c blount deceased fred b aftergut executor commissioner of internal revenue respondent petitioner v docket no filed date d and j each owned percent of the outstanding shares of b corporation in d j and b entered into a buy-sell_agreement restricting transfers of b’s stock both during the shareholders’ lifetimes and at death lifetime transfers required the consent of the other shareholders at death a shareholder’s estate was required to sell and b was required to buy the shareholder’s shares at a price set in the agreement the agreement further provided that it could be modified only by the written consent of the parties to the agreement which consisted of d j and b d and j subsequently transferred shares to an employee_stock_ownership_plan esop that b established j died and b redeemed his shares pursuant to the agreement leaving d and the esop as the only remaining shareholders with d owning a controlling_interest in b d and b were the only remaining parties to the agreement in without obtaining the esop’s consent d and b modified the agreement changing the price and terms under which b would redeem d’s shares on d’s death but leaving unchanged the provision requiring the consent of other shareholders for lifetime transfers the modified price was substantially below the price that would have been payable pursuant to the unmodified agreement d died and b redeemed his shares as set forth in the modified agreement d’s estate reported the value of the shares d held at death as equal to the price set forth in the modified agreement held the modified agreement is disregarded for purposes of determining the value of d’s shares for federal estate_tax purposes because d had the unilateral ability to modify the agreement rendering the agreement not binding during d’s lifetime as required by sec_20_2031-2 estate_tax regs held further sec_2703 i r c applies to the modified agreement because the modification which occurred after the effective date of sec_2703 i r c was a substantial modification held further the modified agreement is also disregarded under sec_2703 i r c because it fails to satisfy sec_2703 i r c which requires that the terms of the agreement be comparable to similar arrangements entered into by persons in an arm’s-length transaction held further fair_market_value of d’s shares determined r douglas wright larry s pike alfred b adams iii and sara l doyle for petitioner travis vance iii for respondent memorandum findings_of_fact and opinion findings_of_fact i decedent and bcc ii agreement iii esop iv life_insurance and the death of mr jennings v agreement and redemption of decedent’s bcc shares vi estate’s return vii expert testimony estate’s expert mr grizzle estate’s expert mr fodor respondent’s expert mr hitchner a b c opinion a b c i effectiveness of the buy-sell_agreement terms of the buy-sell_agreement binding-during-life requirement sec_2703 applicability of sec_2703 sec_2703 a b c ii valuation of decedent’s bcc shares fair_market_value expert testimony bcc’s value exclusive of insurance proceeds experts’ concluded value exclusive of insurance proceeds mr fodor’s adjustment for esop repurchase obligation mr hitchner’s estimate of excess cash conclusion effect of redemption obligation on insurance accounting for insurance proceeds proceeds d e iii conclusion - - memorandum findings_of_fact and opinion gale judge respondent determined a federal estate_tax deficiency of dollar_figure with respect to the estate of george c blount the estate after concessions the issue remaining for decision is the value for federal estate_tax purposes of big_number shares of blount construction co bcc owned by george c blount decedent on date his date of death and the valuation_date subsumed within that issue is the question of whether a buy-sell_agreement covering the bcc shares fixes their value or whether the agreement should be disregarded in determining that value unless otherwise noted all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the accompanying exhibits i decedent and bcc decedent was a u s citizen domiciled in georgia when he died testate on date decedent’s will was probated in fulton county georgia with fred b aftergut appointed as executor at his death decedent owned big_number hereinafter rounded to big_number shares of bcc constituting percent of its outstanding_stock bcc was located in atlanta georgia and had been in existence in one form or another since when decedent’s father founded blount asphalt co decedent became involved in the business shortly thereafter and when his father died decedent and his brother-in-law james m jennings became equal owners bcc was in the general business of the construction and repair of roads streets driveways parking lots and similar projects at decedent’s death bcc also operated an asphalt plant in addition bcc had certain nonoperating assets including an idle asphalt plant and notes receivable bcc required approximately dollar_figure million in cash and cash equivalents to operate among other things this allowed it to meet bonding_requirements without the need for personal guaranties when decedent died bcc had at least dollar_figure million in cash and cash equivalents bcc performed work for private entities commercial enterprises municipalities and the state of georgia it obtained work through a competitive bid and negotiation process and did not rely on any one client or customer for a large percentage of its revenues bcc operated on a fiscal_year ending january each year it prepared value in use analyses in which it estimated the value of its assets relying on published information regarding used equipment values including auction prices and information published by the equipment manufacturers other than his brother-in-law mr jennings decedent had no family_member who owned stock in or worked at bcc bcc had a core group of long-term employees some employed at bcc for more than years when decedent died decedent did not have a personal relationship with these or any other bcc employees outside of work decedent served as bcc’s president and was actively involved in its management making most major decisions including the selection of projects on which to bid and the bid amounts until the months preceding his death ii agreement in decedent mr jennings and bcc entered into an agreement restricting the transfer of bcc’s stock entitled shareholders agreement the agreement at the time decedent and mr jennings each owned one-half of bcc’s outstanding_stock the agreement contained restrictions on transfers of bcc stock both during the shareholders’ lifetimes and at death the preamble provided that subsequent shareholders would benefit from and be bound by the agreement with respect to lifetime transfers a section entitled restrictions on transfer of capital stock during life provided no shareholder shall transfer or encumber any of his capital stock in the company to any person firm or corporation without the written consent of the other shareholders shareholders were defined in the agreement’s first paragraph as decedent and mr jennings a definition that excluded subsequent shareholders however sec_3 of the agreement entitled other shareholders to be bound also denoted as shareholders persons other than mr jennings or decedent who received shares directly from bcc or as transferees from other shareholders the section further provided that the shares of such other shareholders would decedent mr jennings and bcc had previously entered into a restrictive agreement in covering their bcc stock the agreement expressly provided that it superseded any earlier agreements be subject_to the same terms and conditions as the shares owned by decedent and mr jennings with respect to transfers at death the agreement in a section entitled purchase upon death required that a shareholder’s estate sell and bcc buy the shareholder’s stock at an established price the purchase_price initially set in the agreement was dollar_figure per share described as book_value the agreement provided that bcc and the shareholders were to redetermine the per-share purchase_price annually on august but no such redetermination was ever done in the absence of any redetermination the agreement provided that the per-share purchase_price would be equal to bcc’s book_value at the fiscal yearend immediately preceding the deceased shareholder’s death the agreement provided that it would be governed by georgia law and it expressly set forth the manner in which it could be modified modification--no change or modification of elsewhere the agreement set forth an endorsement required to be placed on bcc’s stock certificates that cross- referenced the agreement and its restrictions on transferability the endorsement further stated that the restrictions provide among other things that such shares must first be offered for sale to the company and the other shareholders before they may be offered or sold to any other person the only two stock certificates in the record issued in do not contain the foregoing endorsement however there were apparently other restrictions on the transfer of the bcc stock that are not in the record the aforementioned stock certificates issued in refer to a letter agreement dated date that is not in the record this agreement shall be valid unless it is in writing and signed by all of the parties hereto the agreement did not define parties or contain any mechanism for adding parties iii esop in bcc adopted the blount construction co employee_stock_ownership_plan esop bcc made annual cash contributions to the esop and the esop obtained shares of bcc stock either from decedent and mr jennings or from the company making it a third minority shareholder according to the esop’s summary_plan_description when plan participants retired or were otherwise entitled to obtain distributions the esop was to distribute shares of bcc stock to them and they had the right to require bcc to purchase their shares at designated times the esop participants were bcc employees excluding decedent and mr jennings decedent mr jennings and richard e lord a longtime employee were the original trustees of the esop john truono who served as bcc’s controller and corporate secretary replaced mr jennings as a trustee as of date business valuation services inc bvs performed an independent appraisal of bcc each year to establish the per-share value of bcc stock to be used for esop transactions these per- in bcc established the blount construction co inc employee_stock_ownership_plan mmp in this plan was merged into the esop share values were used when the esop purchased bcc shares and when the bcc stock of esop participants was redeemed bvs concluded that the value of percent of bcc stock was dollar_figure dollar_figure share as of date and dollar_figure dollar_figure share as of date iv life_insurance and the death of mr jennings as part of succession planning bcc obtained life_insurance of approximately dollar_figure million each on the lives of decedent and mr jennings decedent also had bcc’s controller mr truono prepare pro forma financial analyses showing the impact on bcc of the redemption of his and mr jennings’s shares at different prices and under various assumptions mr jennings died on date and bcc received dollar_figure in life_insurance_proceeds bcc redeemed mr jennings’s shares in date for dollar_figure the price being based on bcc’s book_value of approximately dollar_figure million at the preceding fiscal yearend as required in the agreement bcc used dollar_figure in cash and mr jennings died on date and his big_number shares were redeemed pursuant to the agreement see infra pt iv on date the substantial difference in per-share value between the and bvs valuations reflects the redemption of mr jennings’s shares that occurred between the two valuations mr truono calculated bcc’s book_value as of the preceding fiscal yearend date and the resulting price for mr jennings’s shares issued a note to mr jennings’s estate for dollar_figure million to fund the redemption v agreement and redemption of decedent’s bcc shares as a result of mr jennings’s death and the subsequent redemption of his shares in date decedent’s big_number bcc shares became a controlling_interest in the company constituting percent of the outstanding shares the esop held the remaining big_number outstanding shares after mr jennings’s death decedent was the sole member of bcc’s board_of directors and decedent and bcc were the only remaining signatories to the agreement in date decedent discovered he had cancer after consulting several doctors decedent came to understand he was gravely ill and the available treatment options would only extend his life a short time if at all one treatment option involved a life-threatening surgical procedure decedent began to put his affairs in order decedent had mr truono prepare additional pro forma analyses showing the impact on bcc of the redemption of his shares at different prices one such analysis pro forma prepared in early date pro forma analyzed the impact on bcc of a purchase of decedent’s shares for dollar_figure million pro forma indicated that taking into account bcc’s receipt of approximately dollar_figure million in life_insurance_proceeds on decedent’s death the redemption of decedent’s shares for dollar_figure million would leave bcc with approximately dollar_figure million in cash and cash equivalents in mr truono’s judgment this was the minimum amount that bcc required to operate without the need for personal guaranties for bcc’s performance bonds and to ensure that bcc would be able to meet any obligations to its esop participants pro forma reviewed by decedent in early date assumed bcc had a fair_market_value of dollar_figure per share which mr truono determined by dividing the dollar_figure fair_market_value for bcc estimated in the then most recent bvs appraisal for the fiscal_year ended date by bcc’s big_number shares outstanding after the redemption of mr jennings’s shares pro forma also showed a per-share book_value of dollar_figure which assuming big_number outstanding shares results in a total book_value for bcc of dollar_figure mr truono testified that as of bcc had never spent more than dollar_figure in a given year to redeem bcc shares the bvs appraisal itself estimated a per-share fair_market_value of dollar_figure which is the per-share value derived when the dollar_figure fair_market_value it estimated for bcc is divided by the number of bcc shares outstanding before the redemption of mr jennings’s shares ie big_number the per-share book_value for bcc reflected in pro forma does not appear to be derived from the book_value as of the fiscal_year ended date dollar_figure as reflected in the continued on date decedent and bcc executed an agreement entitled shareholders agreement the agreement with decedent signing in his individual capacity and on behalf of bcc as its president mr truono attested decedent’s signature the agreement required bcc to buy and decedent’s estate to sell decedent’s bcc shares for dollar_figure million ie the maximum price mr truono believed bcc could pay in cash taking into account bcc’s receipt of approximately dollar_figure million in life_insurance_proceeds from the policy on decedent’s life the next day decedent executed a codicil to his will decedent did not consult an attorney regarding the agreement given his review of mr truono’s pro forma decedent was aware when he signed the agreement setting the price for his shares as dollar_figure million dollar_figure share that the most recent bvs appraisal had valued bcc at approximately dollar_figure million dollar_figure share suggesting that decedent’s shares had a fair_market_value of approximately dollar_figure million decedent was further aware that mr truono had computed bcc’s book_value to be approximately dollar_figure million suggesting that decedent’s bcc shares had a book_value of approximately dollar_figure million the unmodified continued bvs appraisal since big_number outstanding shares at a total book_value of dollar_figure would yield a per-share value of dollar_figure instead the figure used in pro forma appears to be a mid-year estimate of bcc’s per-share book_value agreement provided that the purchase_price of decedent’s shares would have been equal to their book_value as of date as opposed to the figure contained in pro forma or approximately dollar_figure million were he to die before date in contrast to the agreement the agreement was one page in length and addressed only the purchase and sale of decedent’s bcc shares at his death the operative_section was entitled purchase upon death similar to the section covering redemptions in the agreement and the language and organization of that section tracked the corresponding section found in the agreement the section covered the obligation to buy and sell the purchase_price and the payment terms unlike the agreement which contained a formula for adjusting the purchase_price over time and allowed for payment of the purchase_price in installments the agreement set a fixed purchase_price of dollar_figure million without any provision for future adjustment to be paid in one lump sum this figure is calculated by dividing bcc’s book_value of dollar_figure as of date by the big_number shares outstanding as of date to derive a per-share value of dollar_figure and then multiplying that figure by decedent’s big_number shares had the agreement not been modified when decedent died in date ie after date but before date bcc’s book_value as of date would have been used to determine the purchase_price of his shares despite the similarities in structure and language the agreement made no reference to the agreement the agreement did not contain a provision restricting lifetime transfers or contain any other provision similar to those in the agreement such as required endorsements on stock certificates the choice of law or a provision indicating that the current agreement superseded all earlier agreements it contained no requirement regarding the source of funds bcc was to use to purchase decedent’s shares the only signatories to the agreement were decedent and bcc the esop did not sign or otherwise consent to the agreement decedent died on date shortly after decedent’s death bcc redeemed his shares for dollar_figure million as required in the agreement using the entire proceeds of dollar_figure from his life_insurance_policy along with additional cash on hand after the redemption of decedent’s shares the esop owned percent of the stock of bcc vi estate’s return the estate timely filed its form_706 united_states estate and generation-skipping_transfer_tax return reporting the value of decedent’s big_number shares of bcc stock as of the valuation_date at dollar_figure million the purchase_price set forth in the agreement in a notice_of_deficiency respondent determined that decedent’s bcc stock had a fair_market_value of dollar_figure the estate timely petitioned this court for redetermination vii expert testimony the estate submitted the expert report and testimony of john t grizzle in support of its contention that the terms of the buy-sell_agreement at issue were comparable to similar agreements entered into by persons in arm’s-length transactions within the meaning of sec_2703 in light of the possibility that the value stipulated in the buy-sell_agreement at issue would be disregarded in this proceeding both the estate and respondent submitted expert reports and testimony regarding the fair_market_value of decedent’s bcc stock as of the valuation_date the estate offered mr grizzle and gerald m fodor as experts in valuation of closely held companies respondent offered james r hitchnerdollar_figure before trial respondent also indicated that he would seek to have the appraisals of bcc performed by bvs for purposes of the esop received into evidence as party admissions respondent has not maintained this contention on brief and we deem it abandoned see 100_tc_367 96_tc_226 91_tc_524 ndollar_figure moreover neither party made any attempt to comply with the requirements of rule f for submitting the bvs appraisals as expert testimony we accepted all three as experts and received their written reports into evidence as direct testimony a estate’s expert mr grizzle mr grizzle is a certified_public_accountant who has represented clients in mergers and acquisitions mr grizzle concluded that the terms of the buy-sell_agreement at issue were comparable to similar arrangements negotiated at arm’s length in reaching this conclusion mr grizzle focused solely on the price term he asserted that professionals familiar with the industry most often value a construction company by applying a multiple of four to the entities’ sic cash-flow adjusted for non-operating and non- recurring items he then adjusted bcc’s cashflow and compared the purchase_price for decedent’s bcc stock in the agreement to the adjusted cashflow he concluded that the price for decedent’s bcc shares represented a dollar_figure multiple of its adjusted cashflow because this multiple was consistent with the multiple he claimed professionals familiar with the construction industry most often use he concluded that the price set forth in the agreement was a fair market price and that the terms of the modified agreement were therefore comparable to similar arrangements entered into at arm’s length mr grizzle also looked at the sales to third parties of percent of the stock of three companies allegedly comparable to bcc one of the companies was sold twice so mr grizzle examined four transactions in all the companies mr grizzle considered included a company that constructed cellular telephone towers a company that installed natural_gas compressors and pipelines and a management company that hired subcontractors to build chemical and natural_gas liquefaction plants in each case he determined the company had sold for approximately four times adjusted cashflow mr grizzle did not contend that the sale prices of the companies he examined were determined by using a multiple of adjusted cashflow rather he backed into the multiples after the fact by comparing the sale prices to the adjusted cashflows he compared those multiples to the multiple of cashflow implicit in the purchase_price designated in the agreement to conclude that the price term was comparable to what unrelated parties have negotiated at arm’s length on the basis of this analysis mr grizzle calculated bcc’s fair_market_value and the value of decedent’s shares by multiplying the weighted average of bcc’s adjusted cashflows over the fiscal years ended date by four weighting the most recent year more heavily than the earliest one mr grizzle concluded that the fair_market_value for bcc was dollar_figure and decedent’s big_number bcc shares had a fair_market_value of dollar_figure as of the valuation_date in valuing bcc and comparing the multiple implicit in bcc’s price to the multiples implicit in the sale prices of companies he reviewed mr grizzle did not consider the value of bcc’s nonoperating assets he testified that in actual sales such assets are not normally part of the transaction as the seller usually retains those assets b estate’s expert mr fodor mr fodor is a certified business appraiser he is a member of the institute of business appraisers and the appraisal foundation organizations which he has served in a number of capacities mr fodor has published articles and given lectures regarding appraising he has performed numerous appraisals for business and litigation support purposes mr fodor relied on a blend of income- and asset-based valuation approaches to value bcc for his income approach mr fodor used a capitalization of earnings model he began by projecting bcc’s net free cash_flow capacity for the year immediately following the valuation_date relying on bcc’s historical earnings data to do so mr fodor adjusted revenues and expenses as he deemed appropriate to reflect earning capacity including an allowance for taxes and a downward adjustment to earning capacity of dollar_figure to account for annual contributions to the esop he also adjusted for depreciation capital_investment and retained working_capital he concluded that bcc would have dollar_figure in net free cashflow capacity mr fodor then determined a capitalization rate ie the rate an investor would require to invest in bcc taking into account the riskiness of the investment and an expected growth rate mr fodor calculated a capitalization rate of dollar_figure percent he chose percent as his expected growth rate mr fodor subtracted the expected growth rate from the capitalization rate to yield a net capitalization rate which he then divided into the net free cashflow capacity to calculate bcc’s capitalized earnings he determined capitalized earnings_of dollar_figure mr fodor added approximately dollar_figure million to capitalized earnings consisting of bcc’s net working_capital current_assets less current liabilities as of the valuation_date dollar_figure as well as an amount equal to the difference between bcc’s assets’ book_value and fair_market_value as reflected in bcc’s internal value in use analyses dollar_figure he then subtracted dollar_figure which he claimed reflected the obligation to repurchase bcc shares held by esop participants upon retirement or separation this yielded a total company income-based value of dollar_figure mr fodor used the capitalized excess earnings method to determine that bcc’s asset-based value equaled dollar_figure as of the valuation_date mr fodor then subtracted from the net asset value the dollar_figure estimate of the obligation to repurchase bcc shares from esop participants to reach a final asset-based value of dollar_figure mr fodor weighted the income-based value of dollar_figure million pincite percent and the asset-based value of dollar_figure million pincite percent to yield a final blended value of dollar_figure million rounded for percent of the shares of bcc multiplying this value by decedent’ sec_83 2-percent interest in bcc resulted in a corresponding dollar_figure fair_market_value for decedent’s big_number shares as of the valuation_date mr fodor did not include the life_insurance_proceeds bcc received on decedent’s life in either his income- or asset-based approach on the grounds that those proceeds were offset by bcc’s obligation to redeem decedent’s bcc stock nor did he apply any discounts or premiums in valuing the block of shares at issue c respondent’s expert mr hitchner mr hitchner is accredited in business valuation with the american institute of certified public accountants and is an accredited senior appraiser with the american society of appraisers he ha sec_22 years of valuation experience and has taught courses and written several articles on business valuation mr hitchner also relied on a blend of income- and asset- based approaches to value bcc like mr fodor mr hitchner used a capitalization of earnings model to derive his income-based value mr hitchner projected bcc’s net free cashflow capacity for the year immediately following the valuation_date based on bcc’s historical earnings over four different periods adjusted for taxes depreciation capital_investment and retained working_capital he increased the historical net after- tax earnings by an estimated 5-percent growth ratedollar_figure mr hitchner then calculated a capitalization rate of percent from which he subtracted his estimated 5-percent growth rate to yield a net capitalization rate of percent by mr hitchner removed from earnings certain interest_income generated by the company’s excess cash ie cash that he considered in excess of operating or working_capital needs he considered this excess cash to be a nonoperating asset to be accounted for separately in his income-based approach insofar as nonoperating assets were to be taken into account separately under his approach he removed the income from those assets including the interest generated by excess cash from bcc’s earnings mr fodor did not adjust for any projected_earnings growth dividing the net capitalization rate into the net free cashflow capacity he derived for each of the four different periods mr hitchner determined capitalized earnings_of dollar_figure to dollar_figure million mr hitchner calculated that bcc had approximately dollar_figure million of nonoperating assets by identifying actual nonoperating assets valued at dollar_figure and determining the excess cash on hand which he estimated at dollar_figure he derived this figure by comparing bcc’s ratio of cash to assets as of the valuation_date with industry standards for the standard industrial code sic category that he believed most closely matched bcc he then added this dollar_figure million of nonoperating assets to his range of capitalized earnings to yield an income-based value in a range from dollar_figure to dollar_figure million unlike mr fodor mr hitchner did not decrease his income-based value by any amount associated with the obligation to repurchase shares held by the esop participants mr hitchner used two different approaches to determine bcc’s asset-based value the adjusted book_value approach where he determined bcc’s book_value and then adjusted it to reflect the fair_market_value of bcc’s machinery and equipment as reported in bcc’s internal value in use analyses and the modified adjusted book_value approach where he made the adjustments described above and then decreased the value of bcc’s machinery and equipment by percent to reflect the opinion of bcc management that bcc’s machinery and equipment could be sold for only about percent of the value reflected in the value in use analyses rather than attempting to compute asset values as of the valuation_date mr hitchner provided value estimates as of the fiscal yearends immediately before and after the valuation_date the values estimated under the adjusted book_value approach were dollar_figure and dollar_figure for the fiscal years ended date and respectively the values estimated under the modified adjusted book_value approach were dollar_figure and dollar_figure for the fiscal years ended date and respectively as with the income approach mr hitchner did not reduce the asset-based value to reflect any esop repurchase obligation he also did not indicate a final value under either approach to determine a final value for bcc mr hitchner indicated that he gave the greater weight to the modified adjusted book_value approach and equal but lesser weight to the income approach and the adjusted book_value approach he did not disclose the precise weighting for each approach rather he presented a concluded value of dollar_figure million to this amount mr hitchner added dollar_figure of insurance proceeds on decedent’s life13 to yield a value of approximately dollar_figure million for percent of bcc’s shares multiplying this amount by decedent’ sec_83 2-percent interest in bcc resulted in a corresponding value of dollar_figure rounded for decedent’s big_number bcc shares as of the valuation_date like mr fodor mr hitchner did not apply any discounts or premiums in valuing decedent’s block of shares opinion i effectiveness of the buy-sell_agreement federal estate_tax is imposed on the transfer of a u s citizen’s taxable_estate sec_2001 u s trust co v helvering 307_us_57 the taxable_estate is defined as the gross_estate less prescribed deductions see sec_2051 the gross_estate includes all property interests owned by the decedent at death the value of the gross_estate is generally the fair_market_value of the included_property as of the valuation_date which is generally the date of death see sec_2031 sec_2033 sec_20_2031-1 estate_tax regs although described as the life_insurance_proceeds on decedent’s life the figure mr hitchner actually used was that for the proceeds from the policy on mr jennings’s life the insurance proceeds received on decedent’s life were dollar_figure an exception to the general valuation rule exists where the property in question is subject_to an enforceable buy-sell_agreement see eg 674_f2d_1207 8th cir bommer revocable_trust v commissioner tcmemo_1997_380 however for a buy-sell_agreement to control value for federal estate_tax purposes it must meet certain requirements set forth in sec_20_2031-2 estate_tax regs revrul_59_60 1959_1_cb_237 and the caselaw we summarized those requirements in estate of lauder v commissioner tcmemo_1992_736 as follows it is axiomatic that the offering price must be fixed and determinable under the agreement in addition the agreement must be binding on the parties both during life and after death finally the restrictive agreement must have been entered into for a bona_fide business reason and must not be a substitute for a testamentary_disposition citations omitted buy-sell agreements that fail to meet these requirements are disregarded in determining value 22_tc_1267 estate of lauder v commissioner supra sec_20_2031-2 estate_tax regsdollar_figure while sec_20_2031-2 estate_tax regs provides that agreements not binding during life will be accorded little weight whereas binding-during-life agreements found to be testamentary devices will be disregarded this difference in nomenclature carries no practical import see eg 2_tc_1160 agreement not binding during life disregarded affd sub nom 148_f2d_285 9th cir estate of caplan v continued in sec_2703 was enacted omnibus budget reconciliation act of obra publaw_101_508 sec a stat it provides that any agreement to acquire property at less than its fair_market_value will be disregarded in valuing such property for federal estate_tax purposes unless the agreement satisfies certain requirements enumerated in the statute those requirements include the requirements of preexisting law that the agreement be a bona_fide business arrangement and not a testamentary device as well as a new requirement that the terms of the agreement be comparable to those of similar arrangements negotiated at arm’s length sec_2703 sec_2703 applies to agreements created or substantially_modified after date obra sec e stat sec_25_2703-2 gift_tax regs as the legislative_history makes clear sec_2703 was intended to supplement not supplant the existing legal requirements the bill does not otherwise alter the requirements for giving weight to a buy-sell_agreement for example it leaves intact present law rules requiring that an agreement have lifetime restrictions in order to be binding on continued commissioner tcmemo_1974_39 to same effect death cong rec s15683 daily ed date dollar_figure thus regardless of whether sec_2703 applies to a buy-sell_agreement the agreement must meet the requirements of the pre- section-2703 law to control value for federal estate_tax purposes the parties raise numerous issues regarding the efficacy of the buy-sell_agreement at issue here first they dispute the terms of the agreement arguing over the validity and interplay of the and agreements second the parties dispute whether the buy-sell_agreement satisfies the requirements of pre- section-2703 law including the requirement that it be binding during life third the parties dispute whether sec_2703 applies to the agreement and if so whether the agreement satisfies the requirements of sec_2703 thus saving the agreement from being disregarded under sec_2703 we address each issue below a terms of the buy-sell_agreement as a threshold matter we must first determine the terms of the buy-sell_agreement at issue respondent argues that either sec_2703 originated in the senate version of the omnibus budget reconciliation act of obra h conf rept pincite 1991_2_cb_560 the committee report with respect to the senate legislation was printed in the congressional record without separate publication because of time constraints cong rec s15629-04 daily ed date the agreement is invalid in which case it cannot control value because it is not enforceable see estate of carpenter v commissioner tcmemo_1992_653 or the agreement is a novation of the agreement in which case the agreement stands alone as the operative agreement and is entitled to no weight because it lacks restrictions on lifetime transfers see sec_20_2031-2 estate_tax regs the estate contends that the agreement modifies the agreement and that the two agreements must be read together with the agreement’s restrictions on lifetime transfers surviving the modification as all the relevant events occurred in georgia and the agreement specifies that it will be subject_to and governed by the laws of the state of georgia we analyze these claims under georgia law respondent contends the agreement is invalid because decedent a trustee of the esop breached a fiduciary duty to the esop participants in entering into the agreement respondent argues that were the esop to adopt the dollar_figure price per share implicit in the agreement a price almost percent lower than the dollar_figure per-share value determined by bvs in its date appraisal one-half of bcc’s value would disappear to the detriment of the esop participants transactions in bcc stock between the esop and other parties including shareholders and plan participants must be effected at values established by an independent_appraiser see sec_401 respondent does not explain the basis on which the esop trustees could adopt the per-share value contained in the agreement nor are we aware of onedollar_figure more fundamentally decedent’s agreement to have his bcc shares redeemed at a price that respondent himself urges was below fair_market_value actually inured to the benefit of the esop participants before the redemption the esop’s big_number shares represented approximately percent of the outstanding equity interests in bcc after the redemption the esop’s shares represented 100-percent ownership of bcc the redemption of decedent’s shares at a bargain price left relatively more corporate assets for the esop owners than would have been the case at a higher redemption price thus increasing rather than decreasing the value of the bcc shares held by the esop and its participants accordingly respondent’s contention that while a subsequent appraisal of bcc’s outstanding shares might consider the price at which decedent’s bcc shares had been redeemed such a non-arm’s-length sale between a corporation and its controlling shareholder would presumably be disregarded as an indicator of fair_market_value indeed bvs did not consider either the obligation to redeem decedent’s bcc shares or the actual redemption of those shares for dollar_figure million in its or appraisal decedent’s bargain sale of his shares breached a fiduciary duty to the esop or its participants is unavailing and we decline to find the agreement invalid on this basis nor do we find the agreement to be a novation of the agreement to qualify as a novation a contract must meet four requirements there must be i a previous valid contract ii the parties’ agreement to a new contract iii the extinguishment of the old contract and iv a valid new contract savannah bank trust co v wolff s e 2d ga here the key question is whether the agreement extinguished the agreement to satisfy this element either a mutual intent to create a novation must be shown mayer v turner s e 2d ga ct app or the later inconsistent agreement must be one that completely cover s the subject matter of the prior agreement powell v norman elec galaxy inc s e 2d ga ct app we consider each of these possibilities in turn respondent argues that the agreement’s lack of any express intent to modify the agreement requires an inference that decedent intended to extinguish the agreement by entering into the agreement we disagree first we are unaware of any rule requiring that a modification to a contract explicitly indicate it is intended as such second that some essential terms of the agreement were supplanted while others were ignored supports the inference that only those terms addressed were meant to be changed third the agreement expressly stated that it superseded earlier agreements as it is apparent from the title structure and language of the two agreements that decedent drew upon the agreement in drafting the agreement the absence of such an express revocation in the latter agreement suggests that decedent did not intend to supplant the agreement in its entirety finally decedent was not an attorney and did not consult one when he drafted the agreement in these circumstances we are persuaded that a layman in decedent’s circumstances would more likely assume that entering into an agreement inconsistent with one section of an earlier agreement would result in a modification and not a termination of the earlier agreement respondent further argues that because the agreement eclipsed the terms of the agreement it necessarily extinguished the agreement regardless of decedent’s intent we disagree under georgia law a prior agreement will be extinguished where a later inconsistent agreement completely covers the subject matter of the prior agreement id the agreement did not cover several matters covered in the agreement most notably the restrictions on the lifetime_transfer of bcc shares accordingly we find that the agreement did not completely cover the subject matter of the agreement so as to extinguish it for the foregoing reasons we conclude that under georgia law the agreement did not effect a novation of the agreement but rather a modification thereofdollar_figure thus the two agreements must be read together and constitute the modified agreement b binding-during-life requirement before turning to the questions of whether sec_2703 applies to the modified agreement and whether the agreement is disregarded thereunder we first consider whether the modified agreement satisfies the requirements of pre-section-2703 law that a buy-sell_agreement to be respected for purposes of federal estate_tax_value must be binding not just at death but also during the decedent’s lifetime see eg 3_tc_525 2_tc_1160 affd sub nom giannini if the agreement were construed to be a novation of the agreement the agreement would not meet the binding-during-life requirement of sec_20_2031-2 estate_tax regs because the agreement contained no provisions restricting lifetime transfers of bcc stock accordingly it would be disregarded in determining the value of decedent’s bcc stock for federal estate_tax purposes v commissioner 148_f2d_285 9th cir sec_20_2031-2 estate_tax regs the agreement provided that no shareholder could transfer his bcc shares without the written consent of the other shareholders because the agreement was not a novation but merely a modification of the agreement the latter’s provision requiring shareholders to consent to any lifetime_transfer of bcc shares survived the estate argues that the modified agreement was binding during decedent’s life because any lifetime_transfer of decedent’s bcc shares required the consent of other shareholders namely the esop respondent argues that the requirement of shareholder consent was not sufficient to satisfy the binding-during-life requirement and in any event the esop’s consent was not a meaningful restriction the agreement also set forth an endorsement that was required to be placed on bcc’s stock certificates the endorsement cross-referenced the agreement’s requirement of shareholder consent to transfers of stock and in addition provided that shares must first be offered for sale to bcc and other shareholders before being offered or sold to third parties there is no evidence in the record that this endorsement was actually placed on any bcc stock certificate the only certificates in the record do not contain it and the parties have not addressed it in any event since the mandated endorsement cross-referenced the requirement of shareholder consent to transfers we conclude that the endorsement’s additional reference to a right_of_first_refusal in no way derogates the requirement of shareholder consent on decedent’s ability to transfer shares during his lifetime because decedent could have caused the esop to consent we note that the term shareholders is initially defined in the agreement as decedent and mr jennings and thus would exclude the esop if the term shareholders were construed to exclude the esop then decedent would not have been required to obtain the esop’s consent before making a lifetime_transfer of his bcc shares and the modified agreement would fail to satisfy the binding-during-life requirement however the term shareholders was used later in sec_3 of the agreement to denote persons other than decedent or mr jennings who received shares directly from bcc or as transferees from other shareholders thus creating an ambiguity in construing the agreement we must consider the agreement as a whole see ga code ann sec sachs v jones s e 2d ga ct app the agreement’s preamble contemplated additional shareholders and provided that one of the purposes of the agreement was to ensure that such shareholders benefit from and be bound by the agreement construing the agreement to allow lifetime transfers without the consent of subsequent shareholders would thwart the agreement’s express purpose of bestowing its benefits on all shareholders equally consequently we are persuaded that the term shareholders was intended to encompass subsequent shareholders and conclude that the agreement required the consent of subsequent shareholders ie the esop to any lifetime_transfer of sharesdollar_figure while we agree with the estate that a requirement of shareholder consent to lifetime transfers may be a sufficient restriction to render a buy-sell_agreement binding during life see estate of weil v commissioner t c pincite we nevertheless do not agree that the modified agreement was binding during decedent’s lifetime because decedent had the unilateral ability to amend it where a decedent had the unilateral ability to change a buy- sell agreement while alive the agreement will not be considered binding during his lifetime and therefore cannot control value for federal estate_tax purposes bommer revocable_trust v commissioner tcmemo_1997_380 see also estate of true v commissioner tcmemo_2001_167 in bommer the buy-sell we note that this interpretation is consistent with respondent’s assumption implicit in his alternate argument that the consent requirement was not meaningful because decedent could require the esop to give consent respondent’s argument regarding decedent’s ability to cause the esop to consent may overlook possible fiduciary obligations of the esop’s trustees regardless we need not consider it further in light of our conclusion on other grounds infra that the modified agreement was not binding during decedent’s lifetime agreement contained a valid restriction on lifetime transfersdollar_figure however it also expressly gave any shareholder owning percent of the shares the right to amend the agreement the decedent owned over percent when the agreement was drafted and at all times thereafterdollar_figure because the decedent had the unilateral ability to amend the agreement we concluded that the agreement was not binding during his lifetime and disregarded it for purposes of determining the stock’s value for federal estate_tax purposes we expressly rejected a claim that the decedent’s ability to modify the agreement was limited by a fiduciary duty he owed as a majority shareholder to the minority shareholders in estate of true the decedent was a party to a buy-sell_agreement along with other shareholders and the corporation in which they held stock the decedent had a controlling_interest in the corporation the commissioner argued that the agreement was not binding during the decedent’s lifetime because he had the unilateral ability to amend the agreement by virtue of hi sec_21 the agreement required any shareholder wishing to sell his shares to offer those shares first to the corporation at the same price payable upon his death the agreement was later amended to increase the percentage of outstanding shares required to confer unilateral amendment rights to an amount just exceeding the amount directly owned by the decedent however additional shares deemed owned by the decedent through attribution caused him to satisfy the amended higher percentage requirement bommer revocable_trust v commissioner tcmemo_1997_380 control of the corporation we rejected that argument because there were other shareholders whose consent was required to amend the agreement thus control of the corporation did not under those facts give the decedent the unilateral ability to amend the agreement in the instant case the agreement provided that it could be modified only by the written consent of the parties thereto the agreement contained no mechanism for adding parties thus after mr jennings died and his shares were redeemed decedent and bcc were the only remaining partiesdollar_figure moreover decedent owned shares constituting a controlling percent interest in bcc consequently after mr jennings’ sec_23 because persons who became bcc shareholders after the agreement was executed were fully subject_to the restrictions on the transfer of bcc’s shares established in that agreement an argument could be made that such subsequent shareholders--in particular the esop--were parties to the agreement in contending that the agreement validly modified the agreement and set the purchase_price of decedent’s bcc shares at dollar_figure million the estate has necessarily taken the position and respondent does not dispute that the esop was not a party to the agreement and that its consent was not required to make modifications thereto if alternatively party for purposes of the modification provision of the agreement were interpreted to include subsequent shareholders like the esop then the agreement on which the estate relies in this case as establishing the value of decedent’s bcc shares would be an invalid modification because it would lack the consent of all parties as a consequence the agreement in its unmodified form would presumably survive however the estate has not argued in the alternative that the unmodified agreement established the value of decedent’s shares and we deem that argument waived death decedent by virtue of his control of bcc could and did unilaterally modify the agreement decedent did not obtain the consent of the remaining bcc shareholder ie the esop in connection with the modification of the agreement demonstrating that decedent bcc and the estate in its arguments herein took the position that the consent of only decedent and bcc was required because no other shareholder had to consent to a modification of the agreement original or modified unlike the circumstances in estate of true v commissioner supra control_over the corporation here gave decedent the unilateral ability to modify the agreement thus consistent with bommer revocable_trust v commissioner supra the restrictions in the modified agreement were not binding on decedent during his life accordingly the modified agreement is disregarded for purposes of determining the value of the bcc shares held by decedent at death c sec_2703 even if the modified agreement satisfied the binding- during-life requirement the agreement would nonetheless be disregarded under sec_2703 applicability of sec_2703 sec_2703 applies to agreements entered into or substantially_modified after date obra sec e sec_25_2703-2 gift_tax regs a substantial modification for this purpose is further defined in sec_25_2703-1 gift_tax regs which provides that any discretionary modification of a right or restriction whether or not authorized by the terms of the agreement that results in other than a de_minimis change to the quality value or timing of the rights of any party with respect to property that is subject_to the right or restriction is a substantial modification the agreement required bcc to purchase and a deceased shareholder’s estate to sell the deceased shareholder’s bcc shares at a price initially set at the book_value of the shares being redeemed this price automatically adjusted each year to reflect increases in book_value the agreement allowed the shareholders by agreement to set a different price annually on august thus any shareholder could preserve the book_value redemption price by refusing to agree to reset the price assuming the parties did agree to change the purchase_price on august absent further adjustment by agreement of the shareholders the new price would automatically adjust annually on the basis of increases in bcc’s book_value bcc had the right to pay for the redeemed stock in installments because bcc’s shareholders had not exercised their right to reset the purchase_price when decedent modified the agreement in date the price dictated under that agreement was set by reference to book_value thus had decedent died during the fiscal_year in which he modified the agreement he would have received approximately dollar_figure million for his bcc shares under the agreement in unmodified form the agreement modified the purchase upon death section of the agreement by eliminating book_value as the redemption price for decedent’s shares and replacing it instead with a fixed price of dollar_figure million removing the automatic mechanism for adjusting the price annually on the basis of book_value eliminating the shareholders’ right to set the price annually on august and precluding the right of bcc to pay in installments the estate raises several arguments as to why these changes are not substantial modifications focusing first on the change in price the estate argues that the setting of a new price in the agreement was not a change in shareholder rights because the agreement gave the shareholders the ability to change the price and thus the price change was in compliance with the agreement we disagree as set forth in the regulations the validity of which has not been challenged even if a change is authorized by the agreement at issue if it results in a non-de minimis change in the value quality or timing of the right at issue it will be deemed a substantial modification sec_25_2703-1 gift_tax regs assuming arguendo that a price change made on a date other than august and without the consent of all shareholders was in compliance with the agreement decedent’s change in the price is a substantial modification under the regulations if it produced more than a de_minimis change in value before the modification decedent had the right to have his shares redeemed on the basis of bcc’s book_value from the most recent fiscal yearend which in date would have yielded a purchase_price for his shares of dollar_figure million based on the date fiscal yearend book_value of dollar_figure after the modification he had the right to have his shares redeemed at dollar_figure million conversely bcc’s redemption obligation changed from dollar_figure to dollar_figure million we conclude that this is a non-de minimis change in the value of decedent’s and bcc’s rights with respect to decedent’s bcc shares the estate further argues that the quality of the right was not changed by virtue of decedent’s designation of a dollar_figure million purchase_price because it falls under an exception listed in sec_25_2703-1 gift_tax regs sec_25 c iv gift_tax regs provides that a modification that results in an option_price that more closely approximates fair_market_value is de_minimis the estate asserts that the book_value price under the agreement for decedent’s shares at the time of the modification was dollar_figure million it further asserts that the fair_market_value of decedent’s shares at the time of the modification was dollar_figure as demonstrated by the bvs appraisal the estate claims that the change in price of decedent’s shares from dollar_figure to dollar_figure million thus qualifies as de_minimis under sec_25_2703-1 gift_tax regs because it results in a price that more closely reflected the fair_market_value of decedent’s bcc shares assuming arguendo that the purchase_price in the agreement is an option_price this argument fails because the estate’s calculation of bcc’s book_value and fair_market_value at the time of the modification is flawed in calculating the book_value price for decedent’s bcc shares under the agreement the estate’s argument assumes that bcc had big_number shares outstanding at the time decedent modified the agreement however bcc had redeemed mr jennings’s shares and there were only big_number shares outstanding dividing bcc’s book_value as of date dollar_figure by the actual number of share sec_24 while the date book_value would not reflect bcc’s transfer of dollar_figure in cash and a dollar_figure million note to mr continued outstanding produces a per-share value of dollar_figure which yields a book_value for decedent’s big_number shares of approximately dollar_figure million not the dollar_figure million contended by the estatedollar_figure similarly when the estate contends that the bvs appraisal suggested that the fair_market_value of decedent’s bcc shares was dollar_figure its calculation is likewise based on the erroneous assumption that bcc had big_number shares outstanding as of date thus the estate’s argument overlooks the redemption of mr jennings’s shares and incorrectly assumes a per-share fair_market_value of dollar_figure taking the redemption of mr jennings’s shares into account yields a per-share fair_market_value of dollar_figure the same figure bcc’s controller mr truono used in his date analysis of bcc’s financial condition ie pro forma using this corrected figure to calculate continued jennings’s estate for the redemption of his shares in date bcc had received approximately dollar_figure million in life_insurance_proceeds upon mr jennings’s death which essentially offset the foregoing transfers for purposes of book_value even if the agreement were interpreted to require the calculation of bcc’s per-share book_value as of date using the number of shares outstanding at that date ie big_number resulting in a purchase_price of approximately dollar_figure million as the estate contends the modification would still have produced a non-de minimis change in the value of decedent’s rights because the per-share price for decedent’s shares under the agreement would have automatically adjusted at the close of the fiscal_year ended date to reflect the reduction in outstanding shares to big_number after the redemption of mr jennings’s shares the value of decedent’s big_number bcc shares suggests that those shares were worth approximately dollar_figure million in date thus the agreement’s change in the price for decedent’s bcc shares did not result in a change in price that more closely approximated fair_market_value in addition to the changes in the value and quality of the rights wrought by the change in price the modification worked other substantial changes to the agreement under the agreement the redemption price was based on book_value moreover the esop had the right to insist on book_value as the basis for any redemption by refusing to agree to reset the price it further was entitled to have the price automatically adjusted to reflect changes in book_value decedent eliminated the esop’s rights in this regard when he modified the agreement he also extinguished bcc’s right to pay the redemption price in installments as provided in the agreement we find that the foregoing changes are more than de_minimis and that they substantially altered decedent’s bcc’s and the esop’s rights with respect to the stock covered by the agreement including the value quality and timing of those rights accordingly we conclude that the agreement substantially_modified the agreement insofar as this substantial modification occurred after date the modified agreement is subject_to sec_2703 see obra sec e sec_25_2703-2 gift_tax regs sec_2703 sec_2703 provides that in general any agreement or right to acquire property at a price less than its fair_market_value will be disregarded in valuing the property for federal estate_tax purposes sec_2703 creates an exception to the operation of sec_2703 as follows sec_2703 certain rights and restrictions disregarded b exceptions --subsection a shall not apply to any option agreement right or restriction which meets each of the following requirements it is a bona_fide business arrangement it is not a device to transfer such property to members of the decedent’s family for less than full and adequate_consideration in money or money’s worth its terms are comparable to similar arrangements entered into by persons in an arms’ length transaction the estate contends that in the event sec_2703 applies to the modified agreement all three requirements of sec_2703 have been met respondent disagrees for the reasons set forth below we agree with respondent with respect to the requirement of sec_2703 the beneficiaries of a below-market redemption of decedent’s bcc shares were the remaining bcc shareholders namely the esop participants who were bcc’s employees and not members of decedent’s family we are persuaded that the esop participants who had no personal relationship with decedent outside of work were not the natural objects of decedent’s bounty thus the modified agreement is not a device to pass decedent’s bcc shares to either his family or the natural objects of his bounty for less than adequate_consideration and the estate has satisfied sec_2703dollar_figure we need not decide whether decedent’s designation of a below-market redemption price for his shares in the modified agreement which was based on his understanding of bcc’s available cash after accounting for operational cash needs and the obligation to repurchase the shares of the esop participants constitutes a bona_fide business arrangement under sec_2703 because we conclude that the estate has not shown sec_2703 uses the term family while sec_25_2703-1 gift_tax regs uses the term natural objects of the transferor’s bounty when referring to transferees of property for less than adequate_consideration sec h estate_tax regs also uses the term natural objects of the transferor’s bounty legislation amending sec_2703 to conform the statute’s language to the regulations has twice been passed in the house of representatives but never enacted see cong rec cong rec h rept pincite because we find that the esop participants were neither decedent’s family nor the natural objects of his bounty we do not reach the question of whether these terms should be treated as synonymous for purposes of sec_2703 that the terms of the modified agreement are comparable to similar agreements entered into by persons at arm’s length as required by sec_2703 sec_2703 provides that the terms of a buy-sell_agreement must be comparable to similar arrangements entered into by persons in an arms’ length transaction sec_2703 appears to contemplate a taxpayer’s production of evidence of agreements actually negotiated by persons at arm’s length under similar circumstances and in similar businesses that are comparable to the terms of the challenged agreement the legislative_history supports this interpretation the committee report from the senate where sec_2703 originated states in addition the bill adds a third requirement not found in present law that the terms of the option agreement right or restrictions be comparable to similar arrangements entered into by persons in an arm’s length transaction this requires that the taxpayer show that the agreement was one that could have been obtained in an arm’s length bargain such determination would entail consideration of such factors as the expected term of the agreement the present_value of the property its expected value at the time of exercise and the consideration offered for the option it is not met simply by showing isolated comparables but requires a demonstration of the general practice of unrelated parties expert testimony would be evidence of such practice in unusual cases where comparables are difficult to find because the taxpayer owns a unique business the taxpayer can use comparables from similar businesses cong rec s15683 daily ed date thus congress contemplated that business comparables that established the general practice of unrelated parties would constitute the evidence satisfying sec_2703 and that expert testimony could be used for this purpose the regulations under sec_2703 also contemplate the introduction of evidence of actual comparable transactions sec_25_2703-1 gift_tax regs provides in relevant part similar arrangement i in general a right or restriction is treated as comparable to similar arrangements entered into by persons in an arm’s length transaction if the right or restriction is one that could have been obtained in a fair bargain among unrelated parties in the same business dealing with each other at arm’s length a right or restriction is considered a fair bargain among unrelated parties in the same business if it conforms with the general practice of unrelated parties under negotiated agreements in the same business ii evidence of general business practice evidence of general business practice is not met by showing isolated comparables it is not necessary that the terms of a right or restriction parallel the terms of any particular agreement if comparables are difficult to find because the business is unique comparables from similar businesses may be used in light of the statutory language the legislative_history and the regulations we conclude that sec_2703 requires a taxpayer to demonstrate that the terms of an agreement providing for the acquisition or sale of property for less than fair_market_value are similar to those found in similar agreements entered into by unrelated parties at arm’s length in similar businesses in the instant case the estate must demonstrate that the terms of the modified agreement are similar to terms in agreements entered into by unrelated parties in businesses similar to that of bcc the only evidence proffered by the estate on this point was the expert report and testimony of mr grizzle mr grizzle opined that the terms of the modified agreement were comparable to similar arrangements entered into at arm’s length within the meaning of sec_2703 because the price provided in the agreement for decedent’s bcc shares was fair market valuedollar_figure his conclusion regarding bcc’s fair_market_value was based upon an income approach in which he postulated that bcc’s value was equal to a multiple of four times earnings he claimed that such a multiple was commonly used to value construction companies by those knowledgeable about the industry he further claimed that such a multiple was implicit in the sale prices for three purportedly comparable companies he examined he did not present evidence of other buy-sell agreements or similar arrangements where a partner or shareholder is bought mr grizzle opined that dollar_figure million was a fair_market_value price for the shares as of either the date of execution of the agreement date or the date of decedent’s death date out by his coventurers actually entered into by persons at arm’s length nor did he attempt to establish that the method decedent used to arrive at his dollar_figure million price was similar to the method employed by unrelated parties acting at arm’s length if mr grizzle were correct regarding the fair_market_value of decedent’s bcc shares sec_2703 would not be triggered insofar as it applies only to those agreements that set a price below fair_market_value and no evidence of similar arrangements would be required for the reasons discussed below however mr grizzle has failed to persuade us that the purchase_price for decedent’s bcc shares set forth in the modified agreement was a fair market price either when selected or at decedent’s death rather we are persuaded that the price set forth in the modified agreement is far below fair_market_value because mr grizzle has failed to provide any evidence of similar arrangements actually entered into by parties at arm’s length as required by sec_2703 and his opinion is based solely on his belief that the purchase_price for decedent’s bcc shares was set at fair_market_value mr grizzle’s conclusion that the terms of the modified agreement are comparable to similar agreements entered into by parties at arm’s length is unsupportable in determining bcc’s value mr grizzle relied solely on an income-based approach mr fodor the estate’s other expert asserted that percent of bcc’s value should be determined using an asset-based approach mr hitchner respondent’s expert asserted that bcc’s value should be calculated by giving significant weight to an asset-based approach we are persuaded by their testimony that some weight should be given to an asset approach bcc was an asset-rich company with significantly more cash than similar companies decedent’s shares represented a controlling_interest in the company thus allowing a purchaser to control the retention or disposition of those assets thus mr grizzle’s reliance on an income-based approach alone without regard to the company’s assets raises doubt about his valuation judgments even if we assume that an income-based approach alone were appropriate here mr grizzle excluded nonoperating assets from his valuation on the theory that in actual transactions sellers do not sell nonoperating assets along with the operating_assets thus he envisioned decedent selling bcc’s operating_assets only while retaining its nonoperating assets the purchase_price set forth in the modified agreement however was for decedent’s interest in bcc’s operating and nonoperating assets as discussed infra in part ii c bcc had approximately dollar_figure million of nonoperating assets ignoring insurance proceeds the company was due to receive on decedent’s death had mr grizzle valued all of bcc’s assets and not just the operating_assets he would have valued bcc at over dollar_figure million as opposed to the dollar_figure million value he calculated using a multiple of four times adjusted cashflow with this adjustment alone mr grizzle’s estimation of the fair_market_value of decedent’s shares would rise from approximately dollar_figure million to over dollar_figure million thus undermining any claim that the dollar_figure million purchase_price in the modified agreement was a fair_market_value pricedollar_figure in light of these concerns we assign no weight to mr grizzle’s testimony that the dollar_figure million purchase_price set forth in addition we are unpersuaded regarding mr grizzle’s estimation of bcc’s fair_market_value because his purportedly comparable companies differed significantly from bcc for instance the cellular tower construction company he used as a comparable wa sec_2 years old with minimal cash and assets it was in a new industry that was rapidly evolving moreover it depended on three customers for percent of its contract revenues with one customer accounting for percent of those revenues this is a far cry from bcc which had been in business for more than years operated in a stable industry obtained business from numerous sources and had significant cash and assets in two cases mr grizzle relied on financial data generated after the companies were sold to determine the cashflow multiple implicit in the sale prices in each case the use of this data served to decrease the multiple he determined thus we are not persuaded by mr grizzle’s conclusion that bcc should be valued using the same multiple of cashflow reflected in the sales of these companies or that the multiples he derived are accurate in the modified agreement was a fair market price value accordingly his conclusion that the modified agreement established a price comparable to those of similar arrangements entered into at arm’s length by people in similar businesses is flawed while we do not doubt that a corporation’s redemption of a shareholder’s stock that is subject_to a restrictive agreement as here might well occur at an arm’s-length price less than fair_market_value the failure of mr grizzle’s proof leaves us only to speculate as to what such a below-fair-market-value yet arm’s-length price might be decedent set a price in the agreement that he believed was the most bcc could pay without impairing its liquidity but this dollar_figure million price was reached between decedent and his controlled_corporation with the remaining shareholder excluded the best evidence we have on this record of an arm’s-length arrangement involving the bcc stock is the unmodified agreement which was negotiated between decedent and his brother-in-law when both were 50-percent shareholders and neither knew who would survive the other the redemption price set in that agreement was i book_value or ii whatever price these two shareholders in relatively equal bargaining positions could annually agree upon given the disparity in the prices dictated in the agreement versus the agreement we have no confidence that the agreement was comparable to an arm’s-length bargain insofar as the estate has failed to persuade us that the modified agreement has met the requirements of sec_2703 the modified agreement must also be disregarded under sec_2703 when determining the value of decedent’s bcc shares for federal estate_tax purposes ii valuation of decedent’s bcc shares having determined that the modified agreement cannot control the value of decedent’s bcc stock for federal estate_tax purposes we turn next to the task of determining its fair_market_value as of the valuation_date in the notice_of_deficiency respondent determined that decedent’s big_number bcc shares had a fair_market_value of dollar_figure the burden_of_proof rests with the estate to demonstrate that respondent’s determination is erroneousdollar_figure see rule a a fair_market_value valuation is a question of fact and the trier of fact must weigh all relevant evidence to draw the appropriate inferences 323_us_119 304_us_282 the estate has not raised sec_7491 which would shift the burden_of_proof under certain circumstances accordingly we deem that issue waived 250_f2d_242 5th cir affg in part and remanding in part on other grounds tcmemo_1956_178 94_tc_193 84_tc_285 fair_market_value is defined for federal estate_tax purposes as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of all the relevant facts 411_us_546 sec_20_2031-1 estate_tax regs see also 93_tc_529 92_tc_312 b expert testimony both parties submitted expert reports and testimony in support of their asserted fair market values for decedent’s bcc stock on the valuation datedollar_figure when considering expert testimony regarding valuation we weigh the testimony in light of the the estate proffered mr grizzle as an expert both with respect to the issue of compliance with sec_2703 and with respect to the fair_market_value of decedent’s shares for the reasons outlined supra in pt i c we conclude that mr grizzle’s expert opinion concerning the value of decedent’s shares is unreliable and assign it no weight our discussion hereinafter considers only the fair_market_value opinions of messrs fodor and hitchner expert’s qualifications and with due regard to all other credible_evidence in the record see 115_tc_43 affd 299_f3d_221 3d cir an expert’s testimony is no more persuasive than the convincing nature of the reasons offered in support of his testimony 431_f2d_1222 9th cir affg tcmemo_1968_257 we may embrace or reject an expert’s opinion in its entirety or be selective in choosing portions of the opinion to adopt see helvering v natl grocery co supra pincite 538_f2d_927 2d cir affg tcmemo_1974_285 97_tc_496 86_tc_547 see also pabst brewing co v commissioner tcmemo_1996_506 we may reject an expert’s opinion to the extent that it is contrary to the judgment we form on the basis of our understanding of the record as a whole see 813_f2d_837 7th cir affg 85_tc_56 silverman v commissioner supra 227_f2d_753 6th cir affg tcmemo_1954_139 it s of iowa inc v commissioner supra 84_tc_722 see also 372_us_108 193_f3d_613 3d cir finally because valuation necessarily involves an approximation the figure at which we arrive need not be directly attributable to specific testimony if it is within the range of values that properly may be derived from consideration of all the evidence estate of true v commissioner tcmemo_2001_167 citing silverman v commissioner supra pincite c bcc’s value exclusive of insurance proceed sec_1 experts’ concluded value exclusive of insurance proceeds putting aside their treatment of the insurance proceeds on decedent’s life messrs fodor and hitchner determined bcc’s value to be dollar_figure million and dollar_figure million respectively both used a blend of income- and asset-based approaches for their income- based approach both experts used a capitalization of earnings model in which they estimated bcc’s net free cashflow capacity for the year following the valuation_date capitalized that figure to derive capitalized earnings and then made various but different additions to and subtractions from capitalized earnings they relied primarily on bcc’s net asset value for their asset-based valuations mr fodor determined that bcc had an income-based value of dollar_figure and an asset-based value of dollar_figure he weighted the income-based approach pincite percent and the asset-based approach pincite percent to arrive at his dollar_figure million figure mr hitchner estimated the income-based value for bcc as ranging from dollar_figure to dollar_figure without indicating where in the range he believed the income-based value fell he also provided a range of values under two different asset-based approaches the adjusted book_value and modified adjusted book_value approaches the values provided for the adjusted book_value approach were dollar_figure and dollar_figure for the fiscal years ended and respectively the values provided for the modified adjusted book_value approach were dollar_figure and dollar_figure for the fiscal years ended and respectively as with the income-based approach mr hitchner did not indicate where in the ranges he believed the asset-based value fell to derive his final value for bcc mr hitchner indicated that he gave the most weight to the modified adjusted book_value approach and equal but lesser weight to the income and the adjusted book_value approaches he did not disclose the precise weighting for each approach mr hitchner’s concluded value for bcc was dollar_figure million upon a careful review of the entire record we are persuaded that exclusive of their respective treatments of the proceeds from decedent’s life_insurance each expert’s analysis contains a miscalculation of sufficient magnitude that it requires adjustment in reaching a final value with respect to mr fodor as more fully discussed below we conclude that he has not shown that a dollar_figure downward adjustment in bcc’s value is required to account for the obligation to repurchase bcc shares held by bcc’s esop participants with respect to mr hitchner while we agree with his analysis that bcc held cash and cash equivalents in excess of business needs and that such excess cash should be accounted for as a nonoperating asset we conclude for the reasons outlined below that he overestimated the amount of bcc’s excess cash by approximately dollar_figure which caused his figure for bcc’s nonoperating assets exclusive of life_insurance_proceeds to be overstated by that amount because under mr hitchner’s approach nonoperating assets were added to capitalized earnings to derive an income-based value mr hitchner’s income-based value is likewise overstated by approximately dollar_figure as a result of his overestimate of bcc’s excess cash mr fodor’s adjustment for esop repurchase obligation mr fodor adjusted both his income- and asset-based values downward by dollar_figure to account for the obligation to repurchase bcc shares held by bcc’s esop participants mr fodor derived his dollar_figure estimate of the present_value of the obligation to repurchase the esop participants’ shares by adopting the dollar_figure estimate of bcc’s liability in the event of an esop plan termination that bvs made in its appraisal of bcc for purposes of the esop while mr fodor provided an analysis at trial in support of his use of the bvs termination liability estimate for this purpose neither his written report nor his trial testimony offered any analysis of how bcc would satisfy any esop repurchase obligation or how the method employed to satisfy the obligation would affect the fair_market_value of bcc or decedent’s bcc shares according to a business valuation treatise on which both parties relied in this case there are two methods that companies generally use to satisfy the obligation to repurchase the shares of retiring esop participants i a so-called recycling transaction in which the esop purchases the shares of retiring participants and recycles them to other participants using employer contributions to the esop to fund its purchases or ii a redemption transaction in which the company directly purchases and then cancels the shares of retiring participants see pratt et al valuing a business mr fodor does not explain or even disclose which method he assumed bcc would employ the available evidence in the record--namely the summary_plan_description for the esop--indicates that bcc’s esop was designed to employ the redemption method assuming that is the case the redemption method’s net effect on fair_market_value should be negligible if the repurchase transaction occurs at fair_market_value id pincite because the percentage ownership of all the remaining shareholders increases as a result of the redemption and cancellation of the retiree’s shares id mr fodor has failed to take into account the proportionate increase in the ownership_interest of decedent’s shares which would be produced by the redemption of the esop’s shares when considering the impact of the esop repurchase obligation on the fair_market_value of decedent’s bcc sharesdollar_figure nor has he demonstrated that the projected annual esop repurchase obligation as opposed to the present_value figure he discussed would adversely affect bcc’s liquidity thus potentially affecting fair market valuedollar_figure alternatively if it were assumed that bcc employed a recycling method mr fodor has not explained whether or how a simplified example will illustrate this point if a corporation has dollar_figure in assets and two shareholders a and b with a owning percent of the stock and b an esop owning the remaining percent a willing buyer of a’s shares would pay dollar_figure for those shares regardless of whether the corporation is obligated to redeem b’s shares at their fair_market_value while mr truono testified that he and decedent were concerned when creating pro forma that bcc have enough cash available after the purchase of decedent’s shares to redeem shares held by esop participants this analysis was in the context of determining how much cash the company could afford to pay decedent’s estate to repurchase decedent’s bcc shares their concerns do not suggest that the esop repurchase obligation would have a significant impact on the fair_market_value of decedent’s shares bcc’s annual contributions to the esop which he elsewhere accounted for as a deduction against earnings to be capitalized would be insufficient to satisfy some or all of the esop repurchase obligation indeed mr truono testified that the esop repurchase obligation had never exceeded dollar_figure in any year in sum mr fodor’s failure to address the foregoing issues leaves us unpersuaded of his claim that bcc’s annual esop repurchase obligation requires a dollar_figure downward adjustment to either the income- or asset-based valuation methods he chosedollar_figure instead we are persuaded that under the facts presented here mr hitchner was correct in his position that any esop repurchase obligation did not warrant the adjustments of the sort mr fodor advocated because mr fodor’s dollar_figure adjustment led to a dollar-for- dollar decrease in both his income- and asset-based values the adjustment led to a dollar-for-dollar decrease in his final blended estimate of bcc’s value correcting mr fodor’s treatment of the esop repurchase obligation to remove the because of these shortcomings in mr fodor’s analysis of the need for an adjustment to account for an esop repurchase obligation we do not reach the separate question of whether mr fodor’s report may rely upon the bvs appraisal’s dollar_figure figure without qualifying that appraisal as expert testimony dollar_figure downward adjustment yields a value for bcc of dollar_figure million as compared to mr hitchner’s dollar_figure million estimate mr hitchner’s estimate of excess cash mr hitchner calculated that bcc had nonoperating assets of approximately dollar_figure million this figure included dollar_figure for notes receivable and an idle asphalt plant plus approximately dollar_figure million of excess cash ie that portion of bcc’s cash on hand that mr hitchner considered to be in excess of bcc’s working_capital needs to determine excess cash mr hitchner compared bcc’s ratio of cash to assets as of the valuation_date with the industry average ratio of cash to assets for sic code contractors--highway street construction using the industry average ratio for and bcc’s assets he determined that bcc required dollar_figure of cash and cash equivalents since the cash and cash equivalents bcc had on hand as of the valuation_date dollar_figure exceeded this industry average by dollar_figure mr hitchner concluded that bcc had excess cash approximately equal to the latter figure which he treated as a nonoperating asset we are persuaded that mr hitchner’s reliance on industry averages to measure bcc’s cash requirements produces an erroneous estimate the uncontested testimony in this case establishes that bcc required approximately dollar_figure million in cash and cash equivalents for its business needs in particular to meet bonding_requirements without drawing on personal guaranties of its owners the record does not disclose whether the paving contractors covered by sic code provided personal guaranties to meet bonding_requirements but we are satisfied from the record herein that personal guaranties would affect cash needs given the unreliability of the industry average as applied to bcc we are persuaded that the dollar_figure million actual cash requirement of bcc demonstrated in the record is a better benchmark for determining excess cash than mr hitchner’s approximately dollar_figure derived from an industry average thus we conclude that the proper measure of bcc’s excess cash is the amount by which its cash and cash equivalents on hand on the valuation_date dollar_figure exclusive of life_insurance_proceeds exceeded dollar_figure million accordingly we find that bcc had excess cash of approximately dollar_figure million not the approximately dollar_figure million calculated by mr hitchner consequently mr hitchner’s computation of nonoperating assets and his income-based value should be reduced by dollar_figure conclusion since mr fodor’s dollar_figure downward adjustment to account for the esop repurchase obligation was made to both his income- and asset-based values elimination of that adjustment would produce a dollar_figure increase in his final blended value as well from dollar_figure million to dollar_figure mr hitchner’s error in computing excess cash affected only his income-based value inflating it by dollar_figure as noted earlier mr hitchner did not disclose the precise weight he attributed to his income-based value when blending it with his asset-based values to reach a final blended value of dollar_figure million exclusive of insurance proceeds except to point out that he gave greater weight to his adjusted book_value asset value and lesser but equal weight to his modified adjusted book_value asset value and income value in these circumstances while the precise impact on his dollar_figure million blended value of a dollar_figure decrease in his income-based value cannot be ascertained we are satisfied that the impact would move mr hitchner’s dollar_figure million blended value significantly closer to our corrected dollar_figure value for mr fodor we accordingly find that dollar_figure is a reasonable point in the range of values derivable from the two experts’ analyses and conclude that this is the correct figure for bcc’s fair_market_value exclusive of the impact of the life_insurance_proceeds received with respect to decedent d effect of redemption obligation on insurance proceeds we turn next to the question of how to account for the dollar_figure million in life_insurance_proceeds bcc was due to receive on decedent’s death and bcc’s dollar_figure million obligation to redeem decedent’s shares as set forth in the modified agreement mr fodor excluded both the insurance proceeds and the redemption obligation when determining bcc’s value on the theory that the insurance proceeds were offset by the redemption obligation in contrast mr hitchner included the insurance proceeds in valuing bcc adding their value to his dollar_figure million concluded value for bcc while disregarding the redemption obligation respondent argues that the insurance proceeds must be included in bcc’s value as a nonoperating asset relying on sec_20_2031-2 estate_tax regs and 66_tc_861 in contrast the estate argues that while insurance proceeds might be a nonoperating asset under 183_f3d_1034 9th cir affg in part and remanding in part tcmemo_1996_ they must be offset by bcc’s obligation to redeem decedent’s shares and therefore do not affect bcc’s value estate of huntsman makes clear that insurance proceeds are treated like any other nonoperating asset when determining a closely held corporation’s value estate of huntsman v commissioner supra pincite see also sec_20_2031-2 estate_tax regs consideration shall also be given to nonoperating assets including proceeds of life_insurance policies payable to or for the benefit of the company to the extent such nonoperating assets have not been taken into account in the determination of net_worth prospective earning power and dividend-earning capacity whether bcc’s dollar_figure million obligation to redeem decedent’s shares offsets the life_insurance_proceeds as the estate argues is another question in estate of huntsman we reasoned that because life_insurance_proceeds should be treated like any other nonoperating asset to the extent such assets were considered in valuing a company they were subject_to offset by corporate liabilities however we were not presented in that case with the question of whether a corporation’s obligation to redeem the very shares that are to be valued should be treated as a liability offsetting corporate assetsdollar_figure the estate here urges that we treat bcc’s enforceable dollar_figure million obligation to redeem the shares whose value is at issue as a liability offsetting bcc’s assets ie the dollar_figure life_insurance_proceeds plus almost dollar_figure million in other assets in arriving at the value of the same shares the only redemption involved in 66_tc_861 was of a sufficient number of the decedent shareholder’s shares to pay estate_taxes the shares whose value was at issue in estate of huntsman were not the subject of a redemption obligation of the corporation we decline to do so for two reasons first we have concluded that the agreement under which bcc was obligated to redeem decedent’s shares for dollar_figure million must be disregarded under both sec_20_2031-2 estate_tax regs and sec_2703 in such circumstances the terms of the disregarded agreement are generally not taken into account in determining the fair_market_value of the shares subject_to the agreement estate of true v commissioner tcmemo_2001_167 estate of lauder v commissioner tcmemo_1994_527 see also estate of godley v commissioner tcmemo_2000_242 affd 286_f3d_210 4th cir as we noted in estate of lauder under these circumstances the willing buyer seller analysis would be distorted if we disregarded the buy-sell_agreement for purposes of fixing the value of the subject stock yet allowed provisions in the agreement to be taken into account when determining the stock’s fair_market_value thus it would be improper here to consider the redemption obligation in the disregarded buy-sell_agreement when determining the fair_market_value of the stock covered by that agreement second even if the impact of the redemption obligation on bcc’s value were not disregarded under the principles of estate of lauder and like cases the redemption obligation should not be treated as a value-depressing corporate liability when the very shares that are the subject of the redemption obligation are being valued to do so would be to value bcc in its postredemption configuration namely after decedent’s shares had been redeemed and bcc’s assets had been contracted by the dollar_figure million redemption payment valuing decedent’s big_number shares by means of the hypothetical willing buyer seller construct necessarily requires that the corporation’s actual obligation to redeem the shares be ignored such a stance is inherent in the fiction that the shares are being sold to a hypothetical third- party buyer on the valuation_date rather than being redeemed by the corporation to the hypothetical willing buyer decedent’s big_number bcc shares constituted an 2-percent interest in all of the assets and income-generating potential of bcc on the valuation_date including any assets that might be used to satisfy the actual redemption obligation to treat the corporation’s obligation to redeem the very shares that are being valued as a liability that reduces the value of the corporate entity thus distorts the nature of the ownership_interest represented by those shares by contrast a hypothetical willing buyer of bcc shares other than decedent’s would treat the redemption obligation on the valuation_date as a corporate liability of bcc but only in connection with a simultaneous accounting of the impact of the redemption of decedent’s shares on the ownership_interest inherent in the other shares not being redeemed a simplified example will illustrate the fallacy behind the estate’s contention that bcc’s obligation to redeem decedent’s shares should be treated as a liability offsetting a corresponding amount of corporate assets assume corporation x has shares outstanding and two shareholders a and b each holding shares x’s sole asset is dollar_figure million in cash x has entered into an agreement obligating it to purchase b’s shares at his death for dollar_figure if at b’s death x’s dollar_figure redemption obligation is treated as a liability of x for purposes of valuing b’s shares then x’s value becomes dollar_figure dollar_figure million cash less a dollar_figure redemption obligation it would follow that the value of b’s shares and a’s shares is dollar_figure ie one half of the corporation’s dollar_figure value35 upon b’s death yet if b’s shares are then redeemed for dollar_figure a’s shares are then worth dollar_figure--that is a’ sec_50 shares constitute 100-percent ownership of a corporation with dollar_figure in cash it cannot be correct either that b’s one-half interest in dollar_figure million in cash is worth only dollar_figure or that a’s one-half among other simplifications this example ignores the existence of discounts or premiums attributable to the magnitude of the ownership_interest represented by corporate shares we note that the parties do not contend that any such discounts or premiums are appropriate in the instant case interest in the remainder shifts from a value of dollar_figure preredemption to a value of dollar_figure postredemption the error with respect to b’s shares in the example lies in the treatment of x’s redemption obligation as a claim on corporate assets when valuing the very shares that would be redeemed with those assets with respect to a’s shares a willing buyer would pay dollar_figure upon b’s death not dollar_figure because he would take account of both the liability arising from x’s redemption obligation and the shift in the proportionate ownership_interest of a’s shares occasioned by the redemption-- but never the former without the latterdollar_figure the estate’s reliance on 183_f3d_1034 9th cir is misplaced as that case is distinguishable estate of cartwright involved a law firm organized as a c_corporation that entered into a buy- sell agreement with its majority shareholder the parties agreed that the firm would purchase from the shareholder’s estate his shares and his interest in the fees for the firm’s work in in this simplified example a willing buyer of a’s shares would pay dollar_figure for a’s shares whether the redemption obligation existed or not but that is only because in this example x is obligated to redeem b’s shares at their fair_market_value of dollar_figure if x were obligated to redeem b’s shares at a price greater or less than dollar_figure then a willing buyer of a’s shares would pay less than dollar_figure or more than dollar_figure respectively for a’s shares progress at his death the consideration for this purchase was designated as the proceeds from two dollar_figure million life_insurance policies on the shareholder’s life that the firm was required to obtain under the agreement upon the shareholder’s death the firm paid the dollar_figure insurance proceeds to the shareholder’s estate the taxpayer took the position that the entire dollar_figure was paid for the shareholder’s stock whereas the commissioner determined that approximately dollar_figure million was paid for the shareholder’s interest in work in progress and therefore was income_in_respect_of_a_decedent concluding that the insurance proceeds were consideration for both the stock and the shareholder’s interest in work in progress this court undertook to allocate the consideration between the two by determining the stock’s fair_market_value at the shareholder’s death and treating the insurance proceeds in excess of that fair_market_value as consideration paid for the shareholder’s interest in work in progress in determining the fair_market_value of the stock we rejected the taxpayer’s argument that the dollar_figure million in insurance proceeds should be treated as a nonoperating asset of the firm the policy proceeds that served as consideration for the purchase were construed by the parties as comprising the two dollar_figure million death_benefits plus dollar_figure in premium adjustments and interest augmenting the value of its stock on the grounds that the insurance proceeds were offset by the firm’s obligation to pay them over to the estate in so concluding we relied on 66_tc_861 as follows we said in estate of huntsman that a buyer would not pay more for stock based on the corporation’s ownership of life_insurance if the proceeds would be largely offset by the corporation’s liabilities that is the case here estate of cartwright v commissioner tcmemo_1996_286 citation omitted the court_of_appeals for the ninth circuit affirmed our position that the life_insurance_proceeds would not be considered by a hypothetical willing buyer in these circumstances estate of cartwright v commissioner f 3d pincite estate of cartwright is distinguishable the lion’s share of the corporate liabilities in that case which were found to offset the insurance proceeds were not obligations of the corporation to redeem its own stock rather we determined that approximately dollar_figure million of the dollar_figure million liability of the corporation was to compensate the decedent shareholder for services ie for his interest in work in progress thus a substantial portion of the liability was no different from any third-party liability of the corporation that would be netted against assets including insurance proceeds to ascertain net assets concededly a portion of the liability in estate of cartwright constituted an obligation to redeem stock being valued nonetheless in contrast to the instant case the buy- sell agreement in estate of cartwright had not been disregarded pursuant to sec_20_2031-2 estate_tax regs or sec_2703 indeed our principal task in estate of cartwright was to construe the terms of the buy-sell_agreement which was fully respected given the disregarded status of the buy-sell_agreement at issue here estate of cartwright has no applicationdollar_figure accordingly we conclude that the dollar_figure in insurance proceeds due bcc upon decedent’s death should be treated as a nonoperating asset of bcc and is not offset by bcc’s dollar_figure million obligation to redeem decedent’s shares e accounting for insurance proceeds having established that the life_insurance_proceeds are a nonoperating asset that is not offset by bcc’s dollar_figure million obligation to redeem decedent’s shares we turn next to the moreover the life_insurance_proceeds in estate of cartwright v commissioner tcmemo_1996_286 affd in part and remanded in part 183_f3d_1034 9th cir were contractually earmarked and required to be paid over to the decedent’s estate no such requirement existed in the instant case bcc was free to use the insurance proceeds in any manner though it in fact paid them over in partial satisfaction of its obligation to redeem decedent’s shares question of how those proceeds should be taken into account when valuing bcc sec_20_2031-2 estate_tax regs provides that consideration shall also be given to nonoperating assets including proceeds of life_insurance policies as we stated in estate of huntsman v commissioner supra pincite it is obvious that the price paid_by a willing buyer would not necessarily be increased by the amount of the life_insurance_proceeds rather one applies customary principles of valuation to determine the impact of life_insurance_proceeds on corporate value id pincite here both experts contend that bcc’s value should be determined using a blend of income- and asset-based approaches and the impact of the insurance proceeds on bcc’s value depends on how those proceeds are treated under those approaches where a corporation has significant nonoperating assets one well-established method_of_accounting for those assets in an income-based approach--and the method proposed by mr hitchner--is to add the value of those assets to capitalized earnings see eg estate of heck v commissioner tcmemo_2002_34 estate of renier v commissioner tcmemo_2000_298 estate of ford v commissioner tcmemo_1993_580 affd 53_f3d_924 8th cir estate of gillet v commissioner tcmemo_1985_394 estate of clarke v commissioner tcmemo_1976_328 as we stated in estate of gillet v commissioner supra the segregated approach to valuation ie valuing operating_assets by capitalizing the income they generate and then adding in the value of nonoperating assets has been accepted by the courts where the evidence establishes that there was an accumulation by the corporation of assets in excess of business needs that would require separate evaluation citations omitted this same principle holds true where the nonoperating assets in question are life_insurance_proceeds to which the corporation becomes entitled upon the death of the shareholder whose shares are being valued see estate of clarke v commissioner supra see also estate of heck v commissioner supra in the instant case the record establishes that bcc had significant nonoperating assets as of the valuation_date including an idle asphalt plant notes receivable and substantial amounts of cash in excess of its operational needs without regard to the life_insurance_proceeds mr truono bcc’s chief financial officer testified that bcc required dollar_figure million in cash and cash equivalents to meet operating needs mr fodor’s report indicated that bcc had over dollar_figure million in cash and cash equivalents on the valuation_date mr fodor’s report further revealed that bcc had far more working_capital as a percentage of revenues than other companies in similar sic groups mr hitchner persuasively demonstrated that bcc had significantly more cash and cash equivalents as a percentage of assets than companies in the sic group most closely approximating bccdollar_figure in these circumstances we are persuaded that adding the value of nonoperating assets including life_insurance_proceeds to capitalized earnings as mr hitchner proposed is an appropriate measure of bcc’s income-based valuedollar_figure because bcc had positive net assets treating the life_insurance_proceeds as a nonoperating asset also produces an increase in the asset-based value of bcc equal to the amount of the proceeds under all three asset-based approaches employed by the experts herein thus because the life_insurance_proceeds are added in both the income- and asset-based approaches they result in an increase in the final blended value of bcc equal to the amount of the life_insurance_proceeds regardless of the respective weights given to the income- or asset-based approach accordingly we are persuaded that mr hitchner was correct in although we concluded supra at pt ii c that mr hitchner overestimated the extent of bcc’s excess cash after our adjustment bcc’s excess cash on the valuation_date was still approximately dollar_figure million we note that even if we were to adopt mr fodor’s proposal regarding the necessary additions to capitalized earnings to derive an income-based value the life_insurance_proceeds would still be added to capitalized earnings and the income-based value would increase dollar for dollar had he not offset the life_insurance_proceeds with bcc’s obligation to redeem decedent’s shares those proceeds would have been an addition to net working_capital which mr fodor added to bcc’s capitalized earnings in calculating an income-based value his view that the life_insurance_proceeds should be accounted for as a dollar-for-dollar increase in the value otherwise determined for bcc the estate contends that this treatment of life_insurance_proceeds is inconsistent with 66_tc_861 because it leads to an increase in bcc’s value equal to those proceeds we disagree in estate of huntsman v commissioner supra pincite we observed that it is obvious that the price paid_by a willing buyer would not necessarily be increased by the amount of the life_insurance_proceeds emphasis added we rejected the commissioner’s position in that case that life_insurance_proceeds received by the corporation upon the death of the shareholder whose shares were being valued produced a dollar-for-dollar increase in the corporation’s value because his position would treat the life_insurance_proceeds differently than other nonoperating assets id pincite the income-based valuation approach employed in estate of huntsman multiplied earnings by a price-earnings ratio without factoring nonoperating assets into the income-based value the life_insurance_proceeds therefore did not affect the income-based value they were accounted for only as part of the asset-based value since the asset-based value produced only a proportionate impact on the final blended value the life_insurance_proceeds like all other nonoperating assets had less than a dollar-for-dollar impact on the final blended value see id pincite in the instant case mr hitchner’s income-based approach in recognition of the fact that bcc had substantial nonoperating assets employed the well-established technique in such circumstances of adding nonoperating assets including life_insurance_proceeds to capitalized earningsdollar_figure in contrast to the valuation methods employed in estate of huntsman this approach treats all nonoperating assets alike and results in a dollar-for-dollar increase in final value equal to the life_insurance_proceeds when used alone see eg estate of heck v commissioner tcmemo_2002_34 and when blended with an asset- based approach see eg estate of clarke v commissioner tcmemo_1976_328 thus whether life_insurance_proceeds produce a dollar-for-dollar increase in final value depends upon the valuation methods employed in observing that life_insurance_proceeds would not necessarily increase value dollar-for- dollar estate of huntsman does not preclude this result as noted previously but for his conclusion that the life_insurance_proceeds were offset by bcc’s obligation to redeem decedent’s shares mr fodor’s methodology would also have dictated adding the life_insurance_proceeds to capitalized earnings because the proceeds would have been a component of his computation of net working_capital accordingly for the foregoing reasons we conclude that the dollar_figure in life_insurance_proceeds should be added to the dollar_figure value previously determined with the result that bcc had a fair_market_value of dollar_figure on the valuation_date iii conclusion both experts derived the value of decedent’s big_number shares by multiplying their final blended values for bcc by decedent’ sec_83 2-percent ownership_interest neither applied any discounts or premiums we are persuaded that this approach is appropriate here multiplying bcc’s total value of dollar_figure by percent yields a value for decedent’s big_number shares of dollar_figure on the valuation_date because we are persuaded by a preponderance_of_the_evidence that the fair_market_value of decedent’s bcc stock exceeded the amount respondent determined we sustain respondent’s determination to reflect the foregoing and the concessions of the parties decision will be entered under rule
